DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-8 and 11-16 were originally pending in this application prior to the after- final amendment dated 05/19/2022. Claims 1 and 11 are now amended. No new claims are added or cancelled. Hence, claims 1-8 and 11-16 are currently pending in the instant application.


Response to Arguments
Applicant’s arguments filed on 05/19/2022 (pg.5) and 05/31/2022 (pg. 2-3 of Pre-Appeal Brief Conference Request) with respect to the 112 rejections of claims 1 and 11 have been fully considered and are persuasive. The 112 (b) rejection of claims 1-8 and 11-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art, NPL-1 teaches a base rail that extends all around the base and to the door and a water valve bracket mounted to the base rail, the water valve bracket comprising a finger in the middle with adjacent tabs, with a finger located on a flat portion (away from the oblique portion).
 NPL-1 neither teaches nor fairly suggests the finger extending from an intermediate region on the oblique portion and that a curvilinear flange is defined at an end of the finger.
Therefore, claims 1 and 11 are allowed because they are novel and unobvious over the prior art of record. Claims 2-8 and 12-16 are in condition for allowance as they are dependent on base claims 1 and 11 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/               Supervisory Patent Examiner, Art Unit 1711